Citation Nr: 0004762	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile


WITNESSES AT HEARINGS ON APPEAL

Appellant and veteran 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  The veteran has been declared incompetent fore 
VA purposes, and his wife is the spouse payee and the 
appellant in this case. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  The 
readjudication requested by the Board in its December 1998 
remand has been accomplished, and this case is now ready for 
appellate review.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  Service connection is in effect for post traumatic stress 
disorder, rated as 100 percent disabling; a gunshot wound of 
the left buttock, rated as 30 percent disabling; 
dermatophytosis, rated as 10 percent disabling; a shell 
fragment wound of the right deltoid, rated as 10 percent 
disabling; a scar of the right temple with a retained foreign 
body, rated as 10 percent disabling; one-inch shortening of 
the left leg, rated as 10 percent disabling, scars of the 
scrotum and left anterior thigh, each rated as 10 percent 
disabling; and scars of the right chin, left hip, legs, 
epigastrium and right flank, rated noncompensable.  

3.  Special monthly compensation under 38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.350(b) (1999) based 
on the need of regular aid and attendance is also being paid.  

4.  Service connected disability does not result in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

5.  The veteran is not entitled to compensation for a 
permanent and total service connected disability due to 
blindness in both eyes with 5/200 visual acuity or less, or 
that involves the anatomical loss or loss of use of both 
hands.

6.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

7.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

8.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.809, 4.63 (1999). 

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 1991; 38 C.F.R. §§ 3.102, 3.809a, 4.63 (1999).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the sufficient evidence has been 
presented to conclude that the claims on appeal are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
credibility of the appellant's evidentiary assertions is 
presumed for making the initial well-grounded determination.  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Certificate of Eligibility for Assistance in Acquiring
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Turing to a summary of the relevant evidence, service 
connection is in effect for post traumatic stress disorder, 
rated as 100 percent disabling; a gunshot wound of the left 
buttock, rated as 30 percent disabling; dermatophytosis, 
rated as 10 percent disabling; a shell fragment wound of the 
right deltoid, rated as 10 percent disabling; a scar of the 
right temple with a retained foreign body, rated as 10 
percent disabling; one-inch shortening of the left leg, rated 
as 10 percent disabling, scars of the scrotum and left 
anterior thigh, each rated as 10 percent disabling; and scars 
of the right chin, left hip, legs, epigastrium and right 
flank, rated noncompensable.  Special monthly compensation 
under 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.350(b) (1999) based on the need of regular aid 
and attendance is also being paid. 

Turning to a summary of the most recent relevant clinical 
evidence of record, which is the most probative evidence to 
consider in analyzing the appellant's claim, see Francisco v. 
Brown, 7 Vet. App. 55 (1994), the veteran was most recently 
afforded VA examinations in March 1999.  As the benefits 
sought can only be based on service-connected disability, 
this summary will be limited to a discussion of the severity 
of the pertinent service-connected disabilities.  It is noted 
in this regard that by addendum dated in June 1999, the VA 
physician who conducted the March 1999 VA examinations 
concluded that the veteran does not have degenerative 
arthritis of the left hip.  Thus, the contentions of record 
asserting that the service-connected disability includes 
arthritis of the left hip must be rejected.

The March 1999 VA examinations showed the left leg as 
measured from the anterior superior iliac crest to the 
lateral malleolus to be one inch shorter than the right leg.  
This shortening was attributed by the examiner to the 
residuals of the service-connected gunshot wound.  Strength 
in the left leg was measured as "4 of 5," and the deep 
tendon reflexes were absent.  Some decreased sensation in the 
region of the scar was also detected.  The left gluteus 
muscle complex was said to be atrophied by 40 percent, and 
the anterior left hip muscle complex was said to be atrophied 
by 15 percent.  Left quadriceps atrophy of 2 centimeters was 
observed.  With regard to the left deltoid, a large scar was 
observed and there was said to be a tissue loss of 40 percent 
in this muscle.  Similar muscle findings were shown upon VA 
examination in July 1998.  

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the significant nature of the service connected 
disabilities, as is reflected by the ratings currently 
assigned for these disabilities, it is not shown that the 
service-connected disabilities "preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair."  As 
support for this conclusion, it is noted that the March 1999 
VA examination findings summarized above do not reflect such 
severe service-connected disability as to lead to the 
conclusion that the veteran is not capable of walking.  The 
objective evidence of record also does not indicate that 
there is ankylosis, or foot drop caused by a service-
connected disability as would be required to warrant a 
finding of "loss of use" under 38 C.F.R. § 4.63, nor has it 
been contended or shown that the veteran is blind in either 
eye.  While the service-connected disability includes 
shortening of the left leg of one inch, shortening of this 
extremity would have to be 3 1/2 inches or more for "loss of 
use" to be shown as defined by regulation.  Thus, the Board 
finds that an allowance of the appellant's claim under the 
provisions of 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b) is 
not warranted. 

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions of record and sworn testimony presented at March 
and June 1998 hearings.  Much of this evidence relates to 
non-service-connected disability, most specifically to 
claimed arthritis in the left hip, which as indicated above 
is not part of the service-connected disability picture.  
Thus, given the nature and severity of the service-connected 
disabilities at issue, the Board finds the probative weight 
of this subjective evidence to be overcome by the 
"negative" objective evidence of record.  In short, as the 
criteria of 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b) are controlling, and the 
"positive" evidence of record is outweighed by the 
"negative" evidence of record, specially adapted housing 
benefits cannot be granted.  Gilbert, 1 Vet. App. at 49.


II.  Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance is acquiring special home 
adaptation, he must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 
 
As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye.  With respect to the "loss of use" of both 
hands, it has not been contended that there is loss of use of 
a hand due to a service-connected disability.  The 
contentions and testimony principally have been limited to 
claimed disability in the lower extremities said to have 
resulted in the veteran being bound to a wheelchair.  Thus, 
the Board finds that the "negative" evidence outweighs the 
"positive" evidence as to entitlement to benefits under the 
provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 


III.  Entitlement to Financial Assistance 
in the Purchase of an Automobile or other 
Conveyance and/or Adaptive Equipment for 
an Automobile

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

Turning to an analysis of the appellant's claim, the 
objective clinical evidence of record does not include any 
clinical findings from which it could reasonably be concluded 
that the veteran's service-connected disorders result in any 
of the examples or criteria listed under 38 C.F.R. §§ 3.350 
or 3.808 such as "complete paralysis of the external 
popliteal nerve and consequent foot drop," or "ankylosis or 
shortening of a lower extremity."  As noted above, there is 
nothing of record to suggest that the disability picture 
associated with the veteran's service-connected disorders 
equates with the severe level of disability required for a 
finding of "loss of use" of either lower extremity.  Also 
as noted above, it has not been contended that the service-
connected disability results in the loss of use of a hand. 

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran and the hearing 
testimony of record, the controlling factor in the denial of 
the appellant's claim is the lack of any clinical evidence 
showing that service-connected disability results in "loss 
of use" of an extremity.  Most probative in this regard is 
the "negative" clinical evidence from the March 1999 VA 
examinations discussed previously.  As the governing 
pertinent provisions of 38 U.S.C.A. §§ 3901, 3902 and 38 
C.F.R. §§ 3.350, 3.808, 4.63 require a showing of such "loss 
of use" due to a service-connected disability, the claim 
must be denied.  The governing criteria are specific as to 
what is needed for entitlement to this benefit, and the Board 
is bound by that criteria.  38 U.S.C.A. § 7104. 


ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

